DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP16187851.7, filed on 09/08/2016.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the PCT international search report by the International Search Authority have been considered by the examiner.
The information disclosure statement (IDS) submitted on 02/20/2019 has been considered by the examiner.






Drawings
The drawings were received on 02/20/2019. These drawings are being considered by the examiner.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.

(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing unit configured to” in claims 13, 16 - 18, and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “sensing circuit configured to” in claims 13 and 23.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 - 18, and 23 - 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “processing unit configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material or acts for performing the entire claimed function and clearly link the structure material or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states that claimed function of determining, changing, and avoiding is implemented via a control unit. The disclosure of the application does not describe a particular structure for the function and does not provide enough description for one of the ordinary skill in the art to understand which structure or structures perform the claimed function(s). Therefore, the claim is indefinite and is rejected under 35 USC 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
	If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA 

(a) Amend the claim to include the phrase “means for” or “step for”. The phrase “means for” or “step for” must be modified by functional language, and the phrase or term must not be modified by sufficient structure, material, or acts for performing the claimed function; or
(b) Present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP §2181.

Claims 13 – 18, and 23 - 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Re. CLAIMS 13 – 18, and 23 - 24, these claims recite the claim element “vehicular control data” proceeded by “first, second, third, fourth, fifth, or sixth”. The claim element “vehicular control data” is ambiguous and indefinite. The language as stated does not distinctly define what is meant by “vehicular control data”, or its essential quality, and does not clearly state the limitations of the claimed invention and requires further clarification. Hereinafter, “first, second, third, fourth, fifth, or sixth” “vehicular control data” will be interpreted as “ultrasonic sensor input/output, temperature sensor input/output, rain sensor 

Claims 19 – 22 are rejected based upon their dependency to a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 – 20, and 23 - 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rink (DE 102014213171 A1).

Re. CLAIM 13, as best understood, Rink discloses, An apparatus for sensing a vehicular environment when fitted to a vehicle, comprising: a first sensing circuit (Rink: ¶’s[0008, 0015]); a second sensing circuit (Rink: ¶’s[0008, 0035]); and a processing unit (Rink: ¶0063); wherein, the first sensing circuit includes at least one sensor (Rink: ¶0015), wherein, the second sensing circuit includes at least one sensor (Rink: ¶0035), wherein, the first sensing circuit is powered by a first power supply, wherein, the second sensing circuit is powered by a second power supply (Rink: ¶0058), wherein, the first sensing circuit is configured to acquire at least one first vehicular environment scene data (Rink: ¶0015), and the second sensing circuit is configured to acquire at least one second vehicular environment scene data (Rink: ¶0035), wherein, the first sensing circuit is configured to provide the at least one first vehicular scene data to the processing unit, and the second sensing circuit is configured to provide the at least one second vehicular scene data to the processing unit (Rink: ¶0063), wherein, the processing unit is configured to determine first vehicular control data based on the first vehicular scene data (Rink: ¶’s[0015, 0070]), and the processing unit is configured to determine second vehicular control data based on the second vehicular scene data (Rink: ¶’s[0035-0036, 0071]), and wherein, the first vehicular control data and the second vehicular control data are each (Rink: ¶’s[0008, 0037]).
Rink does not explicitly recite the terminology "the first vehicular control data and the second vehicular control data are each independently useable by a vehicle to automatically perform at least one safety maneuver including at least one of: braking, deceleration, and/or movement to a slow lane or a hard shoulder." However, Rink does teach a first and second independent component systems, in the event of a system failure in either first system or second system, the remaining functioning system will take control of the vehicle to enter a safe state, wherein, the safe state includes maneuvers such as; relinquishing vehicle control to an occupant, and /or reducing vehicle rate of travel, and/or parking the vehicle in a place designated "parking", and/or parking on a hard shoulder. Thus, implicitly teaching "the first vehicular control data and the second vehicular control data are each independently useable by a vehicle to automatically perform at least one safety maneuver including at least one of: braking, deceleration, and/or movement to a slow lane or a hard shoulder". Although the claim cites “first vehicular control data” and “second vehicular control data”, no definition is provided in the specification, thus is interpreted as “ultrasonic sensor input/output, temperature sensor input/output, rain sensor input/output, road condition sensor input/output, navigational input/output, radar input/output, lidar input/output, camera input/output, motion input/output, steering actuator input/output, engine actuator input/output, brake actuator input/output, position/orientation input/output, speed sensor input/output, acceleration sensor input/output, steering angle sensor input/output, driving dynamics senor input/output, or power supply input/output”.

Re. CLAIM 14, as best understood, Rink also discloses, the first vehicular control data is useable by the vehicle to perform at least one maneuver in addition to the at least one safety maneuver (Rink: ¶’s[0010, 0052]).
Rink does not explicitly recite the terminology "the first vehicular control data is useable by the vehicle to perform at least one maneuver in addition to the at least one safety maneuver." However, Rink discloses an at least partially autonomous vehicle control system with two separate networks, wherein either of the two is capable of controlling maneuvering controls, including driving at a lower speed or reaching a parking position, for example on a hard shoulder. Thus, implicitly teaching "the first vehicular control data is useable by the vehicle to perform at least one maneuver in addition to the at least one safety maneuver." Although the claim cites “first vehicular control data”, no definition is provided in the specification, thus is interpreted as “ultrasonic sensor input/output, temperature sensor input/output, rain sensor input/output, road condition sensor input/output, navigational input/output, radar input/output, lidar input/output, camera input/output, motion input/output, steering actuator input/output, engine actuator input/output, brake actuator input/output, position/orientation input/output, speed sensor input/output, acceleration sensor input/output, steering angle sensor input/output, driving dynamics senor input/output, or power supply input/output”.

Re. CLAIM 15, as best understood, Rink also discloses, the second vehicular control data is only useable by the vehicle to perform the at least one safety maneuver (Rink: ¶’s[0027 (backup actuators and motion control), 0034 – 0037 (second control/environment data and safety maneuvering), 0094 (system redundancy, wherein if system one fails, system two takes over maneuvering)]).
While Rink does not explicitly "recite the second vehicular control data is only useable by the vehicle to perform the at least one safety maneuver", Rink does disclose an at least partially autonomous vehicle control system that has a first and second control circuits, wherein, if the first system fails the second system takes control of the vehicle to perform at minimum, reducing the speed and / or parking the vehicle in a place provided for this purpose, for example a hard shoulder. Thus implicitly teaching capable of the intended use of performing at least one safety maneuver, which is the functional limitation of the claim. Although the claim cites “second vehicular control data”, no definition is provided in the specification, thus is interpreted as “ultrasonic sensor input/output, temperature sensor input/output, rain sensor input/output, road condition sensor input/output, navigational input/output, radar input/output, lidar input/output, camera input/output, motion input/output, steering actuator input/output, engine actuator input/output, brake actuator input/output, position/orientation input/output, speed sensor input/output, acceleration sensor input/output, steering angle sensor input/output, driving dynamics senor input/output, or power supply input/output”.

Re. CLAIM 16, as best understood, Rink discloses, wherein the processing unit is configured to determine third vehicular control data based on a sensor status of the at least one sensor of the first sensing circuit (Rink: ¶0015); and wherein the processing unit is configured to determine fourth vehicular control data based (Rink: ¶’s[0035 – 0036]); and the third vehicular control data and the fourth vehicular control data (Rink: ¶’s[0015, 0035 - 0036]) are each independently useable by a vehicle (Rink: ¶0074) to initiate performance of the at least one safety maneuver (Rink: ¶’s[0037, 0094]).
Rink does not explicitly recite the terminology "the third vehicular control data and the fourth vehicular control data are each independently useable by a vehicle to initiate performance of the at least one safety maneuver." However, Rink does disclose a first and second set of independent components groupings [0069], wherein, each set/grouping has in excess of four data collection means [0015, 0035 - 0036], wherein said independent component sets/groups are capable/designed of/for independent use [0074] for operating a vehicle in a safe state [0094], wherein the safe state includes at least one safety maneuver [0037]. Thus, implicitly disclosing "the third vehicular control data and the fourth vehicular control data are each independently useable by a vehicle to initiate performance of the at least one safety maneuver." Although the claim cites “third vehicular control data” and “fourth vehicular control data”, no definition is provided in the specification, thus is interpreted as “ultrasonic sensor input/output, temperature sensor input/output, rain sensor input/output, road condition sensor input/output, navigational input/output, radar input/output, lidar input/output, camera input/output, motion input/output, steering actuator input/output, engine actuator input/output, brake actuator input/output, position/orientation input/output, speed sensor input/output, acceleration sensor input/output, steering angle sensor input/output, driving dynamics senor input/output, or power supply input/output”.

Re. CLAIM 17, as best understood, Rink discloses, wherein the processing unit is configured to determine fifth vehicular control data based on a power status of the first sensing circuit (Rink: 0070 – 0080); and wherein the processing unit is configured to determine sixth vehicular control data based on a power status of the second sensing circuit (Rink: 0070 – 0080); and the fifth vehicular control data and the sixth vehicular control data are each independently useable by a vehicle (Rink: 0070 – 0080) to initiate performance of the at least one safety maneuver (Rink: ¶0094).
In this case, a contingency plan in the event of first system power failure is interpreted as "a fifth vehicle control data based on a power status". In this case, a contingency plan in the event of second system power failure is interpreted as "a sixth vehicle control data based on a power status". In this case, devices 130 and 230 for determining input parameters are interpreted as "processing unit". Although the claim cites “fifth vehicular control data” and “sixth vehicular control data”, no definition is provided in the specification, thus is interpreted as “ultrasonic sensor input/output, temperature sensor input/output, rain sensor input/output, road condition sensor input/output, navigational input/output, radar input/output, lidar input/output, camera input/output, motion input/output, steering actuator input/output, engine actuator input/output, brake actuator input/output, position/orientation input/output, speed sensor input/output, acceleration sensor input/output, steering angle sensor input/output, driving dynamics senor input/output, or power supply input/output”.

Re. CLAIM 18, as best understood, Rink discloses, wherein the processing unit is configured to determine first scene information based on the first vehicular scene data (Rink: ¶0070), and the processing unit is configured to determine second scene information based on the second vehicular scene data (Rink: ¶0071); and wherein the first vehicular control data is determined based on the first scene information (Rink: ¶0070), and the second vehicular control data is determined based on the second scene information (Rink: ¶0092).
In this case, devices 130 and 230 for determining input parameters are interpreted as "processing unit". Although the claim cites “first vehicular control data” and “second vehicular control data”, no definition is provided in the specification, thus is interpreted as “ultrasonic sensor input/output, temperature sensor input/output, rain sensor input/output, road condition sensor input/output, navigational input/output, radar input/output, lidar input/output, camera input/output, motion input/output, steering actuator input/output, engine actuator input/output, brake actuator input/output, position/orientation input/output, speed sensor input/output, acceleration sensor input/output, steering angle sensor input/output, driving dynamics senor input/output, or power supply input/output”. Although the claim cites “first vehicular control data” and “second vehicular control data”, no definition is provided in the specification, thus is interpreted as “ultrasonic sensor input/output, temperature sensor input/output, rain sensor input/output, road condition sensor input/output, navigational input/output, radar input/output, lidar input/output, camera input/output, motion input/output, steering actuator input/output, engine actuator input/output, brake actuator input/output, position/orientation input/output, speed sensor 

Re. CLAIM 19, Rink discloses, wherein the first sensing circuit includes at least one forward looking (Rink: ¶0011 (maintain distance to vehicle in front)) radar (Rink: ¶0086), and the second sensing circuit includes at least one forward looking (Rink: ¶0011 (maintain distance to vehicle in front)) radar (Rink: ¶0092).
Rink does not explicitly recite the terminology “the first/second sensing circuit includes at least one forward looking radar". However, Rink does teach a first and second set of components for an at least partially autonomous vehicle system equipped with a radar, wherein the at least partially autonomous vehicle system performs driving tasks such as: maintaining the distance to the vehicle in front and functioning in a convoy (platooning) (Rink: ¶’s[0002, 0011, 0041]). It is the examiners assertion that distance maintaining and platooning tasks are enabled with forward facing radar. Thus, Rink implicitly teaches "the first/second sensing circuit includes at least one forward looking radar".

Re. CLAIM 20, Rink discloses, wherein the first sensing circuit includes at least one forward looking (Rink: ¶0002) camera (Rink: ¶0085), and the second sensing circuit includes at least one forward looking (Rink: ¶0002) camera (Rink: ¶0035).
(Rink: ¶’s[0002, 0011, 0041]). It is the examiners assertion that distance maintaining and platooning tasks are enabled with forward facing cameras. Thus, Rink implicitly teaches "the first/second sensing circuit includes at least one forward looking camera".

Re. CLAIM 23, as best understood, Rink teaches, a vehicle control system (Rink: ¶0009); and
an apparatus for sensing a vehicular environment when fitted to the vehicle, including:
a first sensing circuit (Rink: ¶0015);
a second sensing circuit (Rink: ¶0035); and
a processing unit (Rink: ¶0063);
wherein, the first sensing circuit includes at least one sensor (Rink: ¶0015),
wherein, the second sensing circuit includes at least one sensor (Rink: ¶0035),
wherein, the first sensing circuit is powered by a first power supply,
(Rink: ¶0058),
wherein, the first sensing circuit is configured to acquire at least one first vehicular environment scene data (Rink: ¶0015), and the second sensing circuit is configured to acquire at least one second vehicular environment scene data (Rink: ¶0036),
wherein, the first sensing circuit is configured to provide the at least one first vehicular scene data to the processing unit (Rink: ¶0063), and the second sensing circuit is configured to provide the at least one second vehicular scene data to the processing unit (Rink: ¶0063),
wherein, the processing unit is configured to determine first vehicular control data based on the first vehicular scene data (Rink: ¶0084), and the processing unit is configured to determine second vehicular control data based on the second vehicular scene data (Rink: ¶0089), and
wherein, the first vehicular control data and the second vehicular control data are each independently useable by a vehicle to automatically perform at least one safety maneuver including at least one of: braking, deceleration, and/or movement to a slow lane or a hard shoulder (Rink: ¶’s[0008, 0037]), and
6[KNOR.P0038US]wherein, the apparatus is configured to cooperate with the vehicle control system to control the vehicle to perform at least one safety maneuver (Rink: ¶’s[0002, 0010]).


Re. CLAIM 24, as best understood, Rink teaches, A method for sensing a vehicular environment, the method comprising:
(Rink: ¶0015), and wherein the first sensing circuit is powered by a first power supply (Rink: ¶0058);
acquiring, with a second sensing circuit, at least one second vehicular environment scene data, wherein the second sensing circuit includes at least one sensor (Rink: ¶0035), and wherein the second sensing circuit is powered by a second power supply (Rink: ¶0058);
providing the at least one first vehicular scene data to a processing unit (Rink: ¶’s[0015, 0063]);
providing the at least one second vehicular scene data to the processing unit (Rink: ¶’s[0035, 0063]);
determining, with the processing unit, first vehicular control data based on the first vehicular scene data (Rink: ¶0084 (determining input parameters)); and
determining, with the processing unit, second vehicular control data based on the second vehicular scene data (Rink: ¶0089(determining input parameters));
wherein, the first vehicular control data and the second vehicular control data are each independently useable by a vehicle to automatically perform at least one safety maneuver including at least one of: braking, deceleration, and/or movement to a slow lane or hard shoulder (Rink: ¶’s[0008, 0037]).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rink (DE 102014213171 A1), in view of Lee (US 8494716 B1).
Re. CLAIM 21, Rink discloses first and second sensing circuits (Rink: ¶0008). Rink is silent as to, wherein the first sensing circuit includes at least one side looking radar and/or at least one rear looking radar, and the second sensing circuit includes at least one side looking radar and/or at least one rear looking radar.
However, Lee teaches, Vehicle 10 includes a lane keeping system manager 110; a steering system 112; a braking and torque differential system 114; rearward detection devices for monitoring roadway information behind the vehicle 10, including a rearward camera 1, a rearward lidar device 102, a rearward radar device 103, a rearward laser device 104; a vehicle-to-vehicle information transceiver 106; a vehicle-to-infrastructure information receiver 108; vehicle information sensors, including vehicle speed sensor 130, frontward steering angle sensor 132, rearward steering angle sensor 134, a yaw rate sensor 136; and a GPS device 145. The lane keeping system manager 110 includes a lane keeping controller 200 (see FIG. 2) and a programmable processor including programming to monitor various inputs and determine what vehicle sensor information and what monitored roadway information behind the vehicle is appropriate for maintaining a desired vehicle position on a roadway. The lane keeping system manager 100 can communicate directly with various systems and devices, or the lane keeping system manager 110 can communicate over a LAN/CAN system 115. The rearward camera 1 is an image capturing device taking periodic or sequential images representing a view behind the vehicle 10. The rearward lidar device 102 includes a device known in the art that can measure the distance to, or other properties of roadway information behind the vehicle, by illuminating the roadway information behind the vehicle with light. The rearward radar device 103 includes a device known in the art utilizing electromagnetic radiation to detect roadway information (Lee: Col. 2, Ln. 36 - Col. 3, Ln. 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify sensing circuits disclosed by Rink to include rear facing radar taught by Lee. One of ordinary skill in the art would have been motivated to make this modification in order to enhance vehicle peripheral monitoring.
 
Re. CLAIM 22, Rink discloses a first and second sensing circuits (Rink: ¶0008). Rink is silent as to, wherein the first sensing circuit includes at least one rearward looking camera and/or at least one downward looking camera, and the second sensing circuit includes at least one rearward looking camera and/or at least one downward looking camera.
However, Lee teaches, Vehicle 10 includes a lane keeping system manager 110; a steering system 112; a braking and torque differential system 114; rearward detection devices for monitoring roadway information behind the vehicle 10, including a rearward camera 1, a rearward lidar device 102, a rearward radar device 103, a rearward laser device 104; a vehicle-to-vehicle information transceiver 106; a vehicle-to-infrastructure information receiver 108; vehicle information sensors, including vehicle speed sensor 130, frontward steering angle sensor 132, rearward steering angle sensor 134, a yaw rate sensor 136; and a GPS device 145. The lane keeping system manager 110 includes a lane keeping controller 200 (see FIG. 2) and a programmable processor including programming to monitor various inputs and determine what (Lee: Col. 2, Ln. 36 - Col. 3, Ln. 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify sensing circuits disclosed by Rink to include a rear facing camera taught by Lee. One of ordinary skill in the art would have been motivated to make this modification in order to enhance vehicle peripheral monitoring.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
BRAEUCHLE (US 20050062615 A1)
HUANG (CN 103440689 A)
BOECKER (US 20060092073 A1)
WAN (CN 104057950 A)
WANG (CN 107580201 A)
HOETZER (DE 102006049879 A1)
KOPETZ (WO 2014138765 A1)
ALLARD (EP 2168835 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288.  The examiner can normally be reached on Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663